Opinion

PER CURIAM.
These consolidated appeals arise from decisions rendered by the named defendant, the freedom of information commission, in connection with complaints that had been filed with it by the defendant Shirley Vigneri. The plaintiffs, the department of public safety, division of state police, and two of its employees, Gerald Gore and Michael Bochiccio, appealed from those decisions to the trial court pursuant to General Statutes §§ l-21i (d) and 4-183. The trial court rendered judgment sustaining the plaintiffs’ appeal in part.
Although we do not endorse all of the trial court’s reasoning, we believe that under the circumstances, the result reached is correct and we affirm the trial court’s judgment.
The judgment is affirmed.